USCA4 Appeal: 22-6792     Doc: 19         Filed: 12/27/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6790


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID ANTHONY ROBINSON,

                            Defendant - Appellant,



                                              No. 22-6792


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DAVID ANTHONY ROBINSON,

                            Defendant - Appellant.



        Appeals from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:17-cr-00341-GLR-1; 1:20-cr-00424-GLR-1)


        Submitted: December 20, 2022                               Decided: December 27, 2022
USCA4 Appeal: 22-6792      Doc: 19         Filed: 12/27/2022    Pg: 2 of 3




        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        David Anthony Robinson, Appellant Pro Se. Kenneth Sutherland Clark, OFFICE OF THE
        UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6792       Doc: 19          Filed: 12/27/2022      Pg: 3 of 3




        PER CURIAM:

               David Anthony Robinson appeals the district court’s order denying his motions for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

        abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.), cert. denied,

        142 S. Ct. 383 (2021). A district court abuses its discretion when it “acts arbitrarily or

        irrationally, . . . fails to consider judicially recognized factors constraining its exercise of

        discretion, . . . relies on erroneous factual or legal premises, or . . . commits an error of

        law.” United States v. High, 997 F.3d 181, 187 (4th Cir. 2021) (cleaned up). After

        reviewing the record in this case, we conclude that the district court did not abuse its

        discretion in weighing the 18 U.S.C. § 3553(a) factors and concluding they did not support

        granting Robinson’s motions. Therefore, we affirm the district court’s order. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                          AFFIRMED




                                                       3